Citation Nr: 1800967	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an increased initial rating for epididymo-orchitis, currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to June 1985 and from August 1987 to October 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned at a November 2013 hearing.  A transcript of that hearing is of record.

A February 2017 Board decision denied service connection for prostate cancer and an increased rating for epididymo-orchitis.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a November 2017 Order, the Court granted a Joint Motion for Remand, and remanded the claims for action consistent with the terms of the Joint Motion.


REMAND

The Board finds that additional development is required for the claims for service connection for prostate cancer and for increased rating for epididymo-orchitis.  While the Board regrets further delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

In a November 2017 Order, the Court found that the Board erred in its February 2017 denial of the claims, as adequate efforts to obtain identified outstanding VA treatment records had not been made.  Specifically, VA medical records dated after October 2012 had not been obtained, even though the record indicated that such treatment records existed.  Therefore, the Board must remand the claim to obtain the outstanding treatment records.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Identify any VA medical records of treatment that are not already of record, specifically all of those dated after October 2012, and associate them with the file.  

2.  Obtain appropriate authorizations from the Veteran and associate any outstanding private medical records with the file.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

